TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 11, 2020



                                     NO. 03-19-00745-CR


                                        In re Derek Rice




        APPEAL FROM THE 299TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the order denying appellant’s motion for DNA retesting entered by the

trial court. Having reviewed the record and the parties’ arguments, the Court holds that there

was no reversible error in the order. Therefore, the Court affirms the trial court’s order denying

appellant’s motion for DNA retesting. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 11, 2020



                                     NO. 03-19-00746-CR


                                        In re Derek Rice




        APPEAL FROM THE 299TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the order denying appellant’s motion for DNA retesting entered by the

trial court. Having reviewed the record and the parties’ arguments, the Court holds that there

was no reversible error in the order. Therefore, the Court affirms the trial court’s order denying

appellant’s motion for DNA retesting. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.